DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/19 has been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings were received on 10/17/19 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a ground-engaging tool” in claim 1, “an imaging device” in claim 1 and “a controller” in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Posselius et al (2018/0220577) in view of Nair et al (2017/0112043) (hereinafter: “Posselius” and “Nair”).
Regarding claims 1 and 13; figure 1 of Posselius below discloses a system (100) for controlling the operation of an agricultural implement (12), the system comprising: a ground-engaging tool (46, 50, 52, 54) configured to engage soil within a field (108) such that the ground-engaging tool (46, 50,52, 54) creates a field material cloud aft of the ground-engaging tool as the agricultural implement (12) is moved across the field; an imaging device (104B) configured to capture image data associated with the field material cloud created by the ground-engaging tool (46, 50, 52, 54) (par. [0033]); and a controller (102) communicatively coupled to the imaging device (104), the controller (102) including a processor (110) and associated memory (112), the memory storing instructions that, when implemented by the processor (110), configure the controller (102) to: determining the surface roughness of various portions of the field (par. [0065]) 

    PNG
    media_image1.png
    649
    817
    media_image1.png
    Greyscale


Posselius does not teach step of identify a plurality of field material units within the field material cloud based on the image data captured by the imaging device; and determine a characteristic associated with the identified plurality of field material units. However, such the features are known in the art as taught by Nair. 
Nair, from the same field of endeavor, discloses system and method for residue detection and implement control and to assess the amount or size of residue in a crop field when conducting tillage or planting operations in which the residue is detected by mounting sensors and image camera on the tractor (par. [0015] and [0018]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Posselius addition steps of step of identify a plurality of field material units (i.e., residues) within the field material cloud based on the image data captured by the imaging device (i.e., camera); and determine a characteristic (size of residue) associated with the identified plurality of field material units as taught by Nair if addition measurement is desired.
Regarding claims 2-3 and 14-15; Nair does not teach that the characteristic comprises a velocity of the plurality of field material units and the characteristic comprises a direction of travel of the plurality of field material units. However, the examiner take the Official notice that such the features are well known in the art of particle measuring such as measuring the speed or velocity or direction of the particle, dust or foreign matter. Thus, it would have been obvious to on having ordinary skill in the art before the effective filing date of the present invention to include in Posselius and Nair addition steps of  measuring the velocity and direction of travel of the residue If addition measurement is desired.
	Regarding claims 4 and 16, Nair teaches that the characteristic comprises at least one of a size or a shape of the plurality of field material units (par. [0016], [0018] and [0032]).
Regarding claim 5, Posselius and Nair teach the controller is further configured to control an operation of the agricultural implement based on the determined characteristic (see figure 4 of Posselius and par. [0032] of Nair).
Regarding claims 6-9, 17-18 and 20, Posselius teaches that the step of actively adjust the operation of at least one of the work vehicle or the implement (12) when the surface roughness differential differs from a target set (i.e. range) for the surface roughness differential (see figure 8).
Posselius does not teach steps of comparing, with the one or more computing devices, the determined characteristic to predetermined characteristic value range; and when the determined characteristic falls outside of the predetermined characteristic value range, initiating, with the one or more computing devices, an adjustment to an operating parameter of the agricultural implement, wherein the operating parameter of the agricultural implement comprises a ground speed of the agricultural implement.
Nair teaches step of controlling the operation of the agricultural implement (move the disk gang assemblies 32 relative to the frame 20), the controller (26) is further configured to: compare the determined characteristic to a predetermined characteristic value range (i.e., depending on the amount or type of residue detected) ; and when the determined characteristic falls outside of the determined characteristic value range (i.e., less residue than the amount detected), initiate an adjustment to an operating parameter (i.e., speed of the vehicle 12) of the agricultural implement (see par. [0032] and [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Posselius comparison steps as taught by Nair because this is a known way to determine the characteristics  and controlling the operation of a vehicle or implement.
Regarding claims 10 and 19, Posselius teaches that the operating parameter of the agricultural implement (12) comprises at least one of a force being applied to the ground- engaging tool (46, 50, 52, 54), a penetration depth of the ground-engaging tool, or an orientation of the ground-engaging tool (par. [0027] and [0063]).
Regarding claim 11, Posselius teaches that the ground-engaging tool comprises a disk blade (50) (par. [0027]).
Regarding claim 12, Posselius teaches that the imaging device (104B) comprises a camera (par. [0048] and claim 13). Nair teaches that the imaging device comprises a camera (par. [0043]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brubaker (2018/0338422) discloses an aerial vehicle systems and methods; Smith (2021/0123728) and Stanhope (2019/0343032) which disclose a system for controlling the operation of an agricultural implement being towed by a work vehicle. However, these references are copending applications and may not be used as a prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            June 15, 2022